Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event. Memorandum: Plaintiff’s evidence discloses that the floor was wet with soapy water. She was expressly invited to pass along the corridor where the dangerous condition existed, and in the dimly lighted store she could not be held bound, as a matter of law, to discover the condition of the floor. The *914man who was performing the mopping operation was not within the view of the plaintiff, and the mop and pail were not located where plaintiff could see them. All concur.